DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-12 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chae et al. (US 20190165038 A1; Chae).
Regarding claim 1, Chae discloses a method of fabricating a display, comprising: providing an integrated circuit (IC) device in which a driving circuit has been wired (Fig. 9, Tr1/Tr2; ¶243) forming, in one surface of the IC device, a plurality of pixels on which a plurality of partial pixels (Fig 9, LED1 23/LED2 33/LED3 43; ¶245) for emitting different color lights has been stacked; 
and electrically connecting the partial pixels to the driving circuit using connection members (Fig 8K, 71/73/75; ¶240).
Regarding claim 2, Chae discloses the method of claim 1, wherein the forming of the pixels comprises: forming, in the one surface, assemblies on which a plurality of pixels layers (Fig. 1, 23,33,43; ¶207) for emitting different color lights has been stacked; and dividing the assemblies into the pixels by cutting the assemblies.  (¶207)
Regarding claim 3, Chae discloses the method of claim 2, wherein: the partial pixels (Fig. 1, 23,33,43; ¶207) are individually divided from the pixel layers, and the partial pixels comprise: a first partial pixel (Fig. 1, 23; ¶183) mounted on the one surface (Fig. 1, 51; ¶183) and for emitting a first color light (red; ¶186); a second partial pixel (Fig. 1, 33; ¶183) stacked on the first partial pixel and for emitting a second color light  (green; ¶186); and a third partial pixel (Fig. 1, 43; ¶183) stacked on the second partial pixel and for emitting a third color light  (blue; ¶186).  
Regarding claim 4, Chae discloses the method of claim 3, wherein the forming of the assemblies comprises: growing a first pixel layer (Fig. 2, 23; ¶199) to be divided as the first partial pixel, a second pixel layer (Fig. 2, 33; ¶201)  to be divided as the second partial pixel, and a third pixel layer (Fig. 2, 43; ¶202) to be divided as the third partial pixel on a first substrate (Fig. 2, 21; ¶199) , a second substrate (Fig. 2, 31; ¶201) , and a third substrate (Fig. 2, 41; ¶202) , respectively; attaching the first pixel layer to the one surface (Fig. 1, 51; ¶183); removing the first substrate from the first pixel layer; stacking the second pixel layer on the first pixel layer; removing the second substrate from the second pixel layer; stacking the third pixel layer on the second pixel layer; and removing the third substrate from the third pixel layer.(¶204-206)  
Regarding claim 5, Chae discloses the method of claim 4, wherein at least one of the first substrate (Fig. 2, 21; ¶199), the second substrate (Fig. 2, 31; ¶201) or the third substrate (Fig. 2, 41; ¶202) is removed by at least one of laser radiation or an etching application (¶204-206).
Regarding claim 7, Chae discloses the method of claim 1, wherein the connection members (Fig 8K, 71/73/75; ¶240) comprise wires made of metal.  
Regarding claim 8, Chae discloses the method of claim 1, wherein the IC device comprises a plurality of pads (location where interconnect lines connect with connectors in substrate 51; ¶224) connected to the driving circuit (Fig. 9, Tr1/Tr2; ¶243) positioned in the one surface (Fig. 1, 51; ¶183), and connected to the partial pixels, respectively, through the connection members (Fig 8K, 71/73/75; ¶240).  
Regarding claim 9, Chae discloses the method of claim 1, wherein the color light comprises at least one of a red light, a green light or a blue light. (¶186)
Regarding claim 10, Chae discloses a display comprising: an integrated circuit (IC) device in which a driving circuit (Fig. 9, Tr1/Tr2; ¶243) has been wired; a plurality of pixels  arrayed in one surface of the IC device, wherein a plurality of partial pixels (Fig 9, LED1 23/LED2 33/LED3 43; ¶245) for emitting different color lights has been stacked on the plurality of pixels; and connection members  (Fig 8K, 71/73/75; ¶240) electrically connecting the partial pixels to the driving circuit.
Regarding claim 11, Chae discloses the display of claim 10, wherein the pixels (Fig. 1, made of 23,33,43; ¶207) are divided from assemblies formed in the one surface (Fig. 1, 51; ¶183) by cutting the assemblies (¶207) on which a plurality of pixels layers for emitting different color lights (¶186) has been stacked.
Regarding claim 12, Chae discloses the display of claim 11, wherein the partial pixels (Fig. 1,  23,33,43; ¶207)  are individually divided from the pixel layers, and wherein the partial pixels comprise: a first partial pixel (Fig. 1, 23; ¶183) mounted on the one surface (Fig. 1, 51; ¶183) and for emitting a first color light (red; ¶186); a second partial pixel (Fig. 1, 33; ¶183) stacked on the first partial pixel and for emitting a second 
Regarding claim 14, Chae discloses the display of claim 10, wherein the IC device comprises a plurality of pads (location where interconnect lines connect with connectors in substrate 51; ¶224) connected to the driving circuit (Fig. 9, Tr1/Tr2; ¶243), positioned in the one surface (Fig. 1, 51; ¶183), and connected to the partial pixels, respectively, through the connection members (Fig 8K, 71/73/75; ¶240).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 20190165038 A1; Chae) in view of Chen et al. (US 20180374985 A1; Chen).
Regarding claim 6, Chae discloses the method of claim 4, but is silent on wherein the growing of the first pixel layer, the second pixel layer and the third pixel layer comprises: placing a sacrificial layer on at least one of the first substrate, the second substrate or the third substrate and growing the first pixel layer, the second pixel layer and the third pixel layer, wherein at least one of the first substrate, the second substrate or the third substrate is removed by desorption, and wherein the sacrificial 
Chen discloses a method of growing a light emitting device (Fig. 2A-2D, 108; ¶20-23) by placing a sacrificial layer (Fig. 2a-2D, 105; ¶13) on a substrate (Fig. 2A-2D, 101; ¶13) , growing the device, removing the substrate by desorption (Fig. 2C-2D; ¶20-23), and wherein the residual sacrificial layer (Fig. 2C-2D, 105’; ¶23) is removed by an etching application (Fig. 2C-2D; ¶20-23).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art have the growth process of Chen for good precision in forming a light emitting device without damaging the device layers.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 20190165038 A1; Chae) in view of Kim et al. (US 20190165207 A1; Kim).
Regarding claim 13, Chae discloses the display of claim 10, but is silent on wherein the connection members comprise wires made of metal.
 	It is well established in the art to form connection members of metal. However Chae does not mention the material of the connection members.
Lee discloses forming an LED device where connection members (Fig. 3C, 325,326,327; ¶53) are made of metal. 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to make connection members out metal for making effective electrical connections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816